1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11   VERNICE S.,                      )              CASE NO. CV 17-8688 AGR
                                      )
12                       Plaintiff,   )
                                      )              JUDGMENT
13               vs.                  )
                                      )
14   NANCY A. BERRYHILL, Commissioner )
     of Social Security,              )
15                                    )
                         Defendant.   )
16                                    )
17
18         IT IS HEREBY ADJUDGED that the decision of the Commissioner is reversed,
19   and the matter is remanded for reconsideration of a closed period of disability during
20   the period October 17, 2013 through January 15, 2015.
21
22
23   DATED: January 10, 2019
                                                    ALICIA G. ROSENBERG
24                                               United States Magistrate Judge
25
26
27
28
